Citation Nr: 0605021	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-37 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active military service from October 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

In May 2005, the veteran was afforded a hearing before P. M. 
DiLorenzo, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDING OF FACT

The veteran does not have PTSD that is related to his active 
duty service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).









REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran asserts that he has PTSD due to his service in 
Vietnam.  

The Board notes that although additional evidence has been 
received since the RO issued its statement of the case in 
October 2004, signed statements from the veteran waiving 
consideration of this evidence by the agency of original 
jurisdiction were received in May 2005 and in February 2006.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2005).

The veteran filed his claim in January 2004, and the RO 
denied his claim in June 2004.  The veteran has appealed.  

The veteran's service records indicate that he served in 
Vietnam from June 1967 to August 1968, that his military 
occupation specialty was airplane mechanic, and that he 
served with aviation units while in Vietnam.  The veteran's 
service records do not show that he received any 
commendations or awards relating to combat, such as the 
Combat Infantryman Badge, Purple Heart, or similar citation, 
see VAOPGCPREC 12-99, 65 Fed.Reg. 6256-6258 (2000), and there 
is nothing currently in the claims file establishing that he 
participated in combat.  However, in light of the Board's 
determination that the preponderance of the evidence is 
against the claim that the veteran has PTSD, the issues of 
participation in combat, and whether verified stressors 
exist, are "downstream" issues which will not be further 
discussed.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. § 1110, the veteran must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).

Despite the indications of PTSD, discussed below, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran has PTSD.  Of particular note, in an 
October 2004 VA PTSD examination report, the physician ruled 
out PTSD, and assigned Axis I diagnoses of dysthymia, and 
alcohol abuse "in remission by self-report."  The VA 
examination report is afforded a great deal of probative 
value, as it is the most recent examination report of record, 
it includes a detailed summary of the veteran's medical 
history, it indicates that it is based on a review of the 
claims file, and it is accompanied by a rational explanation.  
Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Specifically, the physician 
stated, "I do not feel that the veteran suffers from a post-
traumatic stress disorder.  What is more prominent in his 
history and symptomatology are a lot of characterologic 
conflicts around issues of trust and self-esteem.  I see him 
as having a personality disorder with narcissistic and 
paranoid features."  The Axis V diagnosis further notes, 
"Unfortunately, his perception of himself as being entitled 
to benefits for PTSD sets him up for severe narcissistic 
injury with accompanying feelings of rage when this request 
is denied."  

In reaching this decision, the Board has considered a number 
of diagnoses of PTSD contained in VA progress notes, dated 
between January and October of 2004, and a statement that the 
veteran has "symptoms consistent with PTSD" from a 
psychologist at the Vet Center, dated in December 2004.  
However, with regard to the VA progress notes, all of these 
diagnoses were provided by a nurse practitioner, whose 
opinion is afforded lesser probative value than the VA 
physician's opinion.  See Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches).  In addition, neither the nurse 
practitioner's diagnoses, nor the diagnosis from the 
psychologist at the Vet Center, are shown to have been based 
on a review of the claims file, or any other detailed and 
reliable medical history. 

Finally, with regard to the nurse practitioner, VA progress 
notes shows that he repeatedly diagnosed the veteran was a 
generalized anxiety disorder for a period of about 21/2 years 
(between June 2001 and January 2004).  The Board further 
notes that the veteran filed his PTSD claim in January 2004, 
and that VA progress notes dated prior to that time show that 
the nurse practitioner noted that although the veteran did 
have some symptoms upon returning from Vietnam for several 
years, the veteran denied participation in combat, and he 
denied any symptoms of PTSD, to include hypervigilance, 
nightmares, anger, irritability, mood swings, isolating 
himself, and intrusive thoughts.  See e.g., VA progress 
notes, dated in August 2001, July 2002.  The VA nurse 
practitioner provided the first PTSD diagnosis in January 
2004, only after the veteran essentially asserted that he had 
previously been untruthful about his service in Vietnam 
because he was afraid of government recrimination from the 
Clinton Administration (which by that time had been out of 
office for almost three years).  Specifically, a January 2004 
note states, "He stated he has not been entirely honest with 
me in that he has never talked about PTSD and his tour of 
duty in Vietnam, [he] says he was afraid to say anything 
because 'during the Clinton years they were keeping a list of 
combat vets and thinking of taking their guns away, I have 
always enjoyed hunting and I did not want to be labeled as a 
nut case Vietnam vet.'"  In summary, given the relative 
expertise of the nurse practitioner, the lack of foundation 
for the PTSD diagnoses, and the contradictory statements of 
the veteran, the evidence indicating that the veteran has 
PTSD is afforded less probative value than the evidence that 
he does not have PTSD.  

Contentions by the veteran and his family members that he has 
PTSD are not competent.  There is no indication that they 
possesses the requisite medical knowledge or education to 
render a probative opinion involving medical diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran has PTSD.  As the preponderance of the evidence is 
against the claim that the veteran has PTSD, the claim for 
service connection for PTSD fails on the basis that all 
elements required for such a showing have not been met.  
Gilpin. Accordingly, service connection for PTSD must be 
denied.


II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letter in 
February 2004, (hereinafter "VCAA notification letter") 
that informed him of the type of information and evidence 
necessary to support his claim.  In addition, by virtue of 
the rating decision on appeal, and the statement of the case 
(SOC), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment and to complete authorizations (VA Forms 21-4138) 
for all evidence that he desired VA to attempt to obtain.  
The October 2004 SOC notified the veteran of the provisions 
of 38 C.F.R. § 3.159(b)(1) which advises the veteran that VA 
will also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded a VA examination covering the claimed disability.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 



be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for PTSD is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


